Fourth Court of Appeals
                               San Antonio, Texas
                                    November 3, 2021

                                  No. 04-20-00583-CV

                            Kevin DOTY and Elizabeth Doty,
                                     Appellants

                                            v.

  Richard DAVIDSON and Javline Ranch (a General Partnership), a/k/a Javelin Ranch, a/k/a
                                Javelin Ranch, LP,
                                    Appellees

              From the 229th Judicial District Court, Jim Hogg County, Texas
                               Trial Court No. CC-15-100
                      Honorable Leonel Alejandro, Judge Presiding


                                     ORDER
       Appellants’ motion for extension of time to file their reply brief is GRANTED.
Appellants’ brief filed on October 29, 2021 is deemed timely filed.

      It is so ORDERED on November 3, 2021.


                                                       PER CURIAM

      ATTESTED TO: ________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT